                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 GERALD G. NELSON,               )
                                 )
       Plaintiff,                )
                                 )                      Case No. 2:19-cv-02839-JPM-tmp
 v.                              )
                                 )
 ROBERT WILKIE, DEPARTMENT OF    )
 VETERANS AFFAIRS, SHEENA HOUSE, )
 and ANDY JENKINS,               )
                                 )
       Defendants.               )



             ORDER ADOPTING THE REPORT AND RECOMMENDATION



       Before the Court is the December 17, 2019 Report and Recommendation filed by U.S.

Magistrate Judge Tu M. Pham.          (ECF No. 9.)   In the Report and Recommendation, the

Magistrate Judge recommends that the Court dismiss Plaintiff Gerald Nelson’s Title VII claims

against individual defendants Sheena House and Andy Jenkins, and that the Court allow the

claims against Robert Wilkie to proceed by “directing the Clerk to issue and effect service of

process.” (Id. at PageID 33.)


       “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2).          Plaintiff has not filed any objections to the Report and

Recommendation, and the time for filing objections expired on December 31, 2019. See Fed. R.

Civ. P. 5(b)(2), 6(d), 72(b)(2).
        “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.            On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, Plaintiff’s claims against Sheena House and Andy Jenkins are hereby DISMISSED

WITH PREJUDICE. The Clerk of Court shall issue and effect service of process on Defendant

Robert Wilkie and the United States Department of Veterans Affairs 1 in accordance with Federal

Rule of Civil Procedure 4(i)(2).


        SO ORDERED, this 3rd day of February, 2020.


                                                               /s/ Jon P. McCalla
                                                              JON P. McCALLA
                                                              UNITED STATES DISTRICT JUDGE




1
  The Report and Recommendation recommends ordering the Clerk of Court to issue and effect service of process
on Defendant Robert Wilkie. (See ECF No. 9 at PageID 33.) However, the Court reads the Report and
Recommendation as dismissing only Plaintiff’s claims against the individual defendants while allowing the claims
against both the Department of Veterans Affairs and Robert Wilkie to proceed. Therefore, for the same reasons
articulated by the Magistrate Judge in the Report and Recommendation, the Court also directs the Clerk of Court to
issue and effect service of process on Defendant Department of Veterans Affairs.

                                                         2
